IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                             _______________

                                No. 95-20285
                             Summary Calendar
                              _______________



                         DON KELLY GRAVES, JR.,

                                                     Plaintiff-Appellant,


                                   VERSUS

                         JOHN DOE, Lt., et al.,

                                                     Defendants-Appellees.


                       _________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                            (CA-H-95-226)
                      _________________________

                             January 16, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.


JERRY E. SMITH, Circuit Judge:*

     Prison inmate Kelly Graves appeals the dismissal of his pro

se, in forma pauperis (IFP) civil rights action under 42 U.S.C.

§ 1983 as frivolous.      A frivolous IFP complaint can be dismissed

sua sponte.    28 U.S.C. § 1915(d).      A complaint is frivolous if it

lacks an arguable basis in law or fact.          Denton v. Hernandez, 504
U.S. 24, 32-33 (1992).         We review the dismissal for abuse of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4.
discretion.     Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468 (5th

Cir. 1992).

     Graves’s complaint alleges that five unnamed guards subjected

him to cruel and unusual punishment.        Specifically, he claims that

the guards’ delay in providing him medical attention after he

suffered an involuntary bowel movement demonstrated deliberate

indifference    to   his   serious   medical    needs.      Graves’s      other

complaint is that the guards subjected him to cruel and unusual

punishment when they ridiculed him in front of the other prisoners

for his medical condition.1

     The district court correctly dismissed Graves’s complaint for

denial of medical care.        The guards’ conduct did not amount to

deliberate indifference to Graves’s serious medical needs.                   At

most, their conduct can be characterized as a delay that did not

affect his medical condition.        As the district court explained,

          To state a claim under 42 U.S.C. § 1983 for the
     denial of medical care, the plaintiff must at least show
     that he has suffered deliberate indifference to his
     serious medical needs. Estelle v. Gamble, 429 U.S.C. 97
     (1976); Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.
     1985). The prison official must know of and disregard an
     excessive risk to inmate health or safety, meaning that
     he must be aware of facts from which an inference could
     be drawn and he must draw the inference.       Reeves v.
     Collins, 27 F.3d 174, 176 (5th Cir. 1994).

          Graves’s allegations are that shortly after he
     arrived at the Holliday Unit, he was taken to the
     hospital to explain his medical condition. The incident
     he complains of occurred on his first morning at the
     Unit. After he had soiled himself, Graves was returned
     to the hospital as soon as he was cleaned up. Graves’s
     deprivation of medical care complaint is essentially that
     the guards did not immediately take him to a bathroom

     1
        Graves was born without a rectum and sphincter muscle and, as a
result, he is required to “self-catheterize” four times a day. He also
suffers from involuntary bowel movements.
     during the inmates’ breakfast.   Assuming that Grave’s
     description of the events is correct, it does not state
     a claim for wanton and deliberate punishment under the
     Eight Amendment. See Estelle, 429 U.S. at 106 (to state
     a cognizable claim, a prisoner must allege acts of
     omissions sufficiently harmful to evidence deliberate
     indifference to serious medical needs).

       The   district   court   correctly   dismissed   Graves’s   other

complaint that the guards ridiculed him and invited the inmates to

do so as well.   The court found that Graves suffered no harm other

than the verbal harassment itself, and dismissed the complaint

because mere allegations of verbal abuse do not state a claim under

§ 1983.   See Lawson v. Stevens, No. 94-60852 (5th Cir. June 30,

1995) (unpublished); Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th

Cir. 1993); McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir.), cert.

denied, 464 U.S. 998 (1983).

     Although “it is an open question in this circuit whether the

Eight Amendment protects individuals against psychological injury,”

Lawson, at 2; Smith v. Aldingers, 999 F.2d 109, 110 (5th Cir. 1993)

(remanding for consideration of whether, in the absence of any

physical contact or injury, psychological harm resulting from an

assault at knifepoint can violate the Eight Amendment), de minimis

psychological injury is not sufficient to state a claim under

§ 1983.   Stitt v. Collins, No. 94-40910 (5th Cir. Aug. 9, 1995)

(unpublished) (denying relief when the alleged injury is a feeling

of intimidation).

     We agree with the district court that Graves has simply

alleged verbal harassment.       Any injury he suffered can be de-

scribed, at most, as de minimis psychological injury.         Graves’s

self-serving statements, i.e., that he could not believe that
“grown men in positions of authority could act that way” and that

the guards’ alleged harassment reminded him of teasing he suffered

as a child, are insufficient to demonstrate that he suffered any

cognizable   injury.   Like   the   plaintiff   in   Stitt,   Graves   can

demonstrate only that he felt some vague sense of emotional letdown

after the incident.     This does not rise to the level of the

knifepoint assault at issue in Smith.     We conclude that Graves did

not state a claim under the Eighth Amendment.

     AFFIRMED.